Citation Nr: 1538943	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that in relevant part denied entitlement to a TDIU.

The Veteran's representative submitted an Informal Hearing Presentation to the Board in August 2014 that essentially constitutes a request for increased rating for the service-connected psychiatric disability (major depressive disorder and generalized anxiety disorder).  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board accordingly does not have jurisdiction to consider it.  The question of entitlement to a rating in excess of 50 percent for the service-connected psychiatric disability is therefore referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain or maintain gainful employment commensurate with his education and training background.


CONCLUSION OF LAW

The requirements to establish entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran received complete notification of the elements to show entitlement to a TDIU by a letter in December 2012; he had ample opportunity to respond prior to the February 2013 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the RO has obtained service treatment records, and has also obtained the Veteran's Social Security Administration (SSA) disability file and post-service VA treatment records.  The Veteran has been advised of his entitlement to a hearing before the Board, but he declined such a hearing.  

The Veteran has been afforded an appropriate VA medical examination in support of the claims decided herein.  In January 2013 the Veteran was afforded a VA compensation and pension examination that considered the current severity of each of the Veteran's service-connected disabilities.  The Board notes that the examiner did not provide a specific opinion as to whether the Veteran's physical disabilities, in combination with his psychiatric disability, render him unemployable; however, 
VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities, since applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3rd 1350 (Fed. Cir. 2013)) (holding that in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Veteran's representative submitted an Informal Hearing Presentation in August 2014 asking the Board to remand the claim for another VA psychiatric examination to consider the effect of the service-connected psychiatric disorder on the Veteran's employability, but the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that assessment is for the adjudicator.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub. nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  The Board finds that the medical evidence of record is sufficient to adjudicate the issue on appeal.

Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  The Veteran notified the Board in July 2015 that he has no additional evidence to submit and that he wishes the Board to proceed with adjudication based on the evidence of record.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  See 38 C.F.R. § 4.19.

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran is service-connected for the following disabilities: depression, rated as 50 percent disabling; left knee scars, rated at 20 percent; left hamstring injury, rated at 10 percent; left knee instability, rated at 10 percent; left knee limitation of flexion, rated at 10 percent; right thumb fracture, rated at 10 percent; and, excision of moles from back and posterior chest wall, rated at noncompensable (0 percent disabling).  His combined evaluation for service-connected disabilities is 70 percent.  Because the Veteran has a single service-connected disability rated 40 percent or higher and has combined evaluation of 70 percent or more, he meets the threshold criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The Veteran's present claim for TDIU was received in August 2011.  The Veteran asserted therein that he had not been able to work since having left knee surgery in September 2010.

Treatment records from North Kansas City Hospital confirm that the Veteran had left knee arthroscopy with anterior cruciate ligament (ACL) revision surgery in September 2010.  Six weeks after surgery he presented to the VA physical therapy (PT) clinic to begin postoperative strengthening exercises; by December 2010 the Veteran was apparently progressing well, with generalized knee soreness but otherwise unremarkable and with good stability.  However, in mid-December 2010 he was terminated from the VA PT program after failing to appear for three consecutive appointments.

VA treatment records associated with Virtual VA show that in September 2011 the Veteran presented to the VA mental health clinic (MHC) complaining of four anxiety attacks within one weekend; the Veteran was counseled by his VA attending psychiatrist for noncompliance with his medications.  The Veteran at the time was diagnosed with depressive disorder not otherwise specified (NOS) and alcohol abuse, and his current global assessment of function (GAF) was 60.  The Board notes at this point that GAF of 60 is indicative of moderate symptoms, or moderate difficulty in social, occupational or school functioning.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV).  

Also in September 2011 the Veteran presented to the VA primary care clinic (PCC) reporting he had reinjured his left knee the previous month, having twisted his knee while trying to block his son from kicking him.  He also reported continued panic attacks.

The Veteran had a one-month VA vocational rehabilitation evaluation in September-October 2011, but a Counseling Reevaluation dated in October 2011 states that the Veteran did not have a feasible rehabilitation goal.  The Veteran was unable to attend on any regular schedule or to stay for more than four hours per day.  His attendance was unsatisfactory, and when present he was unfocused and would frequently be text messaging or using the internet instead of tending to business.  The Veteran responded that his knee was so painful it was hard to do much of anything, and his depression was also contributing to his inability to function.  The Veteran was noted to be noncompliant with medication required to control his panic attacks.  The counselor stated that the Veteran's infeasibility for vocational rehabilitation was for reasons directly tied to his service-connected disability.

In November 2011 the Veteran again complained to the VA MHC of anxiety attacks.  In January 2012 he reported to the MHC that his anxiety attacks had decreased to one every two weeks, and in March 2012 the Veteran reported that his anxiety attacks had further decreased to one every three weeks.  In December 2012 the Veteran reported anxiety attacks once every 2-3 weeks.  The Veteran's current GAF continued to be 60.

Also in November 2011 the Veteran was referred to the VA primary care clinic (PCC) for follow-up of his left knee, post-operative.  The Veteran reported knee pain for which he was taking narcotic pain medication.  Current magnetic resonance imaging (MRI) of the knee showed intact ACL graft with mild impingement of the fibers, intact PCL and collateral ligaments, persistent chondromalacic changed in the three compartments and no substantive joint effusion.  The clinician also noted complaint of chronic low back pain.  On examination the Veteran was noted to wear a knee brace; the knee had no warmth, effusion or tenderness but had some laxity with anterior drawer sign.  The Veteran was able to flex the knee to about 70 degrees and to heel-walk and toe-walk without difficulty.

The Veteran presented to the VA PCC in May 2012 complaining of considerable pain and instability of the left knee; he was taking narcotic pain medication.  He made a similar complaint in September 2012, at which time he also reported that VA vocational rehabilitation had determined his attention span was so short he would not likely be able to work.

In July 2012 the Veteran applied to the Social Security Administration (SSA) for disability benefits based on his service-connected disabilities (major depression, anxiety, panic attacks, left knee, right thumb and left hamstring), citing inability to work since March 2009.  The Veteran's educational background was 12th grade and his relevant work experience included mechanic, plumbing, and most recently clerk/night manager (the Veteran reported that this job was in a liquor store and that he was fired in March 2009).  Medical records associated with the SSA file include a medical opinion in October 2012 stating the Veteran should be able to sit, stand and walk as tolerated within periodic rest breaks and to lift, carry and handle objects of 10-15 pounds at waist level; the examiner stated the Veteran should wear a knee brace, might need a cane and had no restrictions as to hearing, vision, speaking or traveling.  Also associated with the SSA file is an October 2012 examination by a psychologist stating that the Veteran's activities of daily living (ADLs) did not show significant limitations due to mental illness; rather, his limitations were primarily due to pain and left knee impairment.  Also included in SSA records are a Physical Residual Functional Capacity Assessment and a Mental Residual Functional Capacity Assessment, both of which essentially find the Veteran to be capable of employment.  SSA concluded that the Veteran's work background was skilled to semiskilled but his current disabilities limited him to sedentary unskilled employment.  SSA issued a decision in October 2012 that denied disability benefits based on a finding that the Veteran was not shown to be disabled.  

In December 2012 the RO sent the Veteran a letter advising the Veteran of the elements required to show entitlement to TDIU.  The letter enclosed a VA Form 21-8940 (Veterans Application for Increased Compensation based on Unemployability) and asked the Veteran to fill out the form and return it to the RO, but there is no evidence of record suggesting that the Veteran did so.

The Veteran had a VA general medical examination in January 2013 in support of his claim.  The Veteran asserted that his primary occupational problem was panic attacks that caused him to stay home for fear of being seized by such an attack without warning.  In regard to occupational background, the Veteran simply reported having worked in series of manual jobs until 2009.  The examiner noted the Veteran's mental status in detail and diagnosed major depressive disorder (MDD) and generalized anxiety disorder (GAD).  The examiner also examined the Veteran's right thumb, scars and left knee and noted clinical observations in detail.  The occupational impairment noted with the knee disability was to limit running, climbing or squatting; the functional impairment of the right thumb was to limit ability to perform heavy lifting with the right hand; and, there was no occupational impairment associated with scar.  The Veteran's psychiatric disability was manifested by difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting and inability to establish and maintain effective relationships; the examiner assigned a current global assessment of functioning (GAF) of 67 but stated that the Veteran's psychiatric disability most closely approximated occupational and social impairment with deficiencies in most areas including work, school, family relationships, judgment, thinking and/or mood.  The examiner stated that related to his service-connected disabilities the Veteran was shown to be able to perform medium-level work (exerting 10-25 pounds of force frequently and 25-50 pounds of force occasionally) for a normal 8-hour workday.  

The Veteran's spouse submitted a letter to VA in January 2013 stating that the Veteran is unsociable due to anxiety and does not like to leave the house; he has panic attacks and shuts down.  The Veteran is also in constant knee pain and cannot walk a long distance.

In March 2013 the Veteran reported to the VA MHC that he continued to have anxiety attacks every 2 weeks, but in July 2013 he reported anxiety attacks occurring once per week and lasting about 1.5 hours.  In October 2013 he reported that medication had reduced the duration of anxiety attacks to .5 hours and occurring at the rate of 6 or 7 attacks per month.  The Veteran's current GAF continued to be 60.

In October 2013 the Veteran was again discharged from the VA PT clinic due to non-compliance (three no-shows for appointments, with the last two being consecutive).  In the same month he reported to the VA PCC that he had been unemployed for 2-3 years; in the past he had been the manager of a convenience store, and he had recently tried to find work as an electrician or mechanic but was unsuccessful because of his knee.

The Board finds that the evidence cited above does not demonstrate the Veteran to be unemployable due to his service-connected disabilities.  In that regard the Board acknowledges the October 2011 opinion by the VA rehabilitation counselor to the effect that the Veteran's service-connected disabilities make it unfeasible for him to benefit from vocational rehabilitation, but this opinion is controverted by the subsequent SSA determination that the Veteran is not in fact unemployable.  The October 2012 SSA determination is also completely consistent with the observations and findings of the VA examiner in January 2013 as well as with VA clinical records describing the symptomatology associated with his service-connected disabilities.  For these reasons, the Board finds that the evidence weighing against the Veteran's claim outweighs the evidence in favor of his claim.

In arriving at the determination above the Board has considered the Veteran's education and occupational experience.  Although the Veteran did not submit a VA Form 21-8940 as requested by the AOJ, he did report his education and work experience to SSA, and that agency found him to be employable in a sedentary capacity within his relevant work experience.  The findings of the SSA are not controlling in the adjudication of VA benefits; see Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).  However, the Board considers the SSA determination in this case to be highly probative because SSA arrived at its determination based on extensive clinical evaluation that incorporated all the Veteran's service-connected disabilities.   

In sum, the Board finds the Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  Accordingly, the criteria for entitlement to a TDIU are not met and the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


